      CASE 0:19-cv-02838-ECT-ECW Document 9 Filed 04/24/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Elias B.,                                           File No. 19-cv-2838 (ECT/ECW)

              Petitioner,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
William P. Barr, et al.,

           Respondents.
________________________________________________________________________

       The Court has received the March 11, 2020 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. ECF No. 8. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 8] is ACCEPTED;

       2.     Petitioner Elias B.’s Petition for a Writ of Habeas Corpus pursuant to 28

              U.S.C. § 2241 [ECF No. 1] is DENIED as moot; and

       3.     This matter is DISMISSED without prejudice.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 24, 2020                   s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
